Chief Judge Lippman
(dissenting). I agree that the apparent failure of the police to collect contact information respecting the putative witnesses overheard by Sergeant Fitzpatrick was not a due process violation sanctionable under Brady v Maryland (373 US 83 [1963]); this was not a case in which information favorable to the accused in the possession or control of the *55prosecution was suppressed and, accordingly, Brady does not come into play (see id. at 87). It does not follow, however, and I do not agree, that defendant was properly precluded from using the statements overheard by Fitzpatrick to question the adequacy of the investigation upon which his prosecution was premised.
In analyzing this second point, the majority first acknowledges that the admission of out-of-court statements for the purpose of showing that the police were aware of, yet failed to pursue, information potentially exculpatory to the accused, is not barred by the hearsay rule — indeed, that the defense tactic of relying upon such statements is “common and accepted” (majority op at 52, citing Kyles v Whitley, 514 US 419, 446-447 [1995]). The majority, however, concludes that the trial court did not abuse its discretion in excluding the statements at issue because their probative value was outweighed by their potential to engender “speculation, confusion, and prejudice” (majority op at 54). This analysis is, in my view, flawed, principally because the record does not disclose that there was any exercise of discretion involved in the trial court’s decision to deny defendant use of the bystander statements, but also because the exercise of discretion now described by the majority is not consistent with a defendant’s basic right to present a defense.
The trial court excluded the proffered bystander statements simply as hearsay, stating at the time of its ruling, “I decide whether [the statement] comes in under the rules of evidence. And if I rule that you’re bringing it out for an impermissible purpose and it’s hearsay, it doesn’t come out” (Appellant’s Appendix at A401). This was nothing more than an erroneous application of the hearsay rule — a legal error — arising from the court’s misunderstanding of the rule and the purpose for which the statements were proposed to be introduced. It should be corrected as such; there is absolutely no indication that the court, although recognizing that there was no legal bar to the statements’ admission, nevertheless determined that they should not be received because, after performing a discretionary balancing of the sort the majority now retrospectively imputes, it had concluded they would likely mislead the jury.
But, even if some discretionary exercise had been involved, it would have been an abuse of discretion to deny defendant the limited use of the statements sought. The statements were facially indicative of the existence of independent witnesses whose accounts of the altercation agreed with defendant’s in crucial respects and were supportive of his claim that his *56conduct was justified. While, because of the cited police omission, the reliability of the statements could not be tested, there was, as noted, no hearsay bar to their admission precisely to show that an investigative lapse had occurred leaving room for reasonable doubt as to the adequacy of the evidence offered by the People to meet their burden of disproving the defense of justification (see Penal Law § 35.00; Matter of Y.K., 87 NY2d 430, 433 [1996]). The use of the statements for this legally permissible purpose would, of course, have been accompanied by appropriate limiting instructions, and as we have frequently noted, it is presumed that such instructions are heeded (see e.g. People v Tosca, 98 NY2d 660 [2002]).1 Moreover, the People would have been afforded the opportunity to respond with evidence showing that their investigation was in fact suitably thorough.2
The discretionary preclusion of defendant’s use of the statements on cross-examination would, under these circumstances, have been insupportable since a trial court has no discretion to cut off a legally permissible, non-collateral, indeed potentially exculpatory, line of inquiry by a criminal defendant. Such discretion would be utterly incompatible with the constitutional right to present a defense (see People v Carroll, 95 NY2d 375, 385-386 [2000]; People v Hudy, 73 NY2d 40, 57 [1988], abrogated on other grounds by Carmell v Texas, 529 US 513 [2000]; see also Chambers v Mississippi, 410 US 284, 294 [1973] [“The right of an accused in a criminal trial to due process is, in essence, the right to a fair opportunity to defend against the State’s accusations”]). It is no answer to say, as the majority does, that the relevancy of the statements at issue is “diminished” (majority op at 54) because it is undisputed that at the time of the stabbing defendant possessed the knife. If the stabbing occurred under the circumstances described by defendant — as an incident *57of defendant’s disarming of the initial aggressor at close quarters — it is plain that defendant’s possession of the knife at the moment of the stabbing, and the concomitant circumstance that Shell was then unarmed, would not have been preclusive of a finding of justification (see e.g. People v Huntley, 59 NY2d 868, 869 [1983], affg 87 AD2d 488, 491 [4th Dept 1982]).
Accordingly, while due process was not violated by the State’s apparent failure to develop leads seemingly favorable to defendant, it was violated by the court’s failure to permit defendant to bring what were evidently highly material inadequacies in the State’s investigation to the factfinder’s attention. The State in our adversary system of justice has no affirmative duty to seek out evidence favorable to the accused, but when its failure to do so may reasonably be understood to impair the adequacy of the proof of guilt, judicial discretion is not properly deployed to shield the alleged infirmity from the jury’s scrutiny.
Judges Ciparick, Graffeo, Read, Smith and Pigott concur with Judge Jones; Chief Judge Lippman dissents in a separate opinion.
Order affirmed.

. While the majority alludes to some discretionary exercise in which the trial court concluded that there was an unacceptable risk that the bystander statements would be considered for their truth, there is no evidence of any such exercise or conclusion in the record. Nor is it explained how such a conclusion in this case would be reconciled with the presumption, most frequently invoked by the prosecution, that limiting instructions are abided.


. The People, for example, maintain that although Officer Fitzpatrick did not record the contact information of the declarant bystanders, there were numerous other officers on the scene assigned to interview witnesses and that, if the declarants’ contact information was not obtained, it was probably because, after the declarants were interviewed, it was determined that they had no first-hand information.